Citation Nr: 1212922	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-31 095A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral knee disabilities. 

2.  Entitlement to service connection for an acquired psychiatric disability, namely depression, to include as secondary to the service-connected bilateral knee and low back disabilities. 

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had verified active duty service from January 1960 to January 1964 and from January 1991 to June 1991 with additional service in the United States Marine Corp Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In a July 2005 rating decision, the RO denied service connection for a back condition and high blood pressure.  In a June 2006 rating decision, the RO denied service connection for a nervous condition to include depression.  In December 2006, service connection on a secondary basis was denied for a back condition and high blood pressure.    

The Veteran testified before the undersigned at an August 2011 hearing at the RO (Travel Board hearing).  A transcript has been associated with the claims file. 

A report of Contact dated in February 2011, shows that the Veteran's representative called the RO to say that the Veteran wished to withdraw the perfected appeal with regard to service connection for hypertension.  At the Travel Board hearing; however, the Veteran provided testimony regarding hypertension.  Appeals may be withdrawn at any time before the Board enters a decision, but, except for appeals withdrawn on the record at a hearing, the withdrawal must be in writing.  38 C.F.R. § 20.204(b) (2011).  The representative's telephone call did not meet this requirement.   

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee, left shoulder, and low back disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability was aggravated by his service-connected bilateral knee disabilities.  

2.  The Veteran's current psychiatric disorder, namely depression, was aggravated by his service-connected bilateral knee and low back disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2006 & 2011).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, namely depression, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claims.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating these claims. 

II. Service Connection Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA has amended 38 C.F.R. § 3.310 to limit the circumstances under which it will grant secondary service connection on the basis of aggravation.  71 Fed. Reg. 52,744 -52,747 (Sep. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

The Board is applying the old version of 38 C.F.R. § 3.310 because the revised regulation could have prohibited retroactive effects. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

A.  Low Back Disability

The Veteran has a current disability as he has been diagnosed as having severe degenerative disc disease at multiple levels from L1-S1 with minor spondylolisthesis; lumbar pain status post fusion.  The Veteran is service-connected in relevant part, for bilateral knee disabilities. 

In order for his current low back disability to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or a service-connected condition.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra. 

The Veteran's service treatment records show that in January 1961 he reported that he could not bend his back.  Diathermy treatment was applied for 20 minutes on three different days.  A January 1964 Release to Inactive Duty (separation) examination was negative for any complaints, treatment, or diagnoses relating to a back disability.  Multiple annual examinations and Reports of Medical History while serving with the United States Marine Corps reserves (including those dated in April 1986 and April 1991) were also negative.  

The clinical evidence is negative for any low back problems until May 1999, almost eight years after his latest release from active duty service.  No competent medical evidence has been submitted suggesting a nexus between the Veteran's low back disability and service.  The Veteran has not reported a continuity of symptomology with regard to such a disability, nor does the evidence of record suggest such a continuity of symptomology.  Furthermore, arthritis was not present within a year of service.  Therefore, service connection on a direct or presumptive basis has not been established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

The Veteran contends that his low back disability is secondary to his service-connected bilateral knee disabilities.  He has provided medical evidence in support of his claim.

In May 1999, Dr. J.C.B. reported that the Veteran was extremely disabled due to severe osteoarthritis that has resulted in multiple knee replacements.  In addition, he has chronic low back and cervical pain on the basis, of again, osteoarthritic change.  

In December 2009 correspondence, Dr. R.S.L. reported that the Veteran had undergone several operations on his knees, including bilateral replacements, with subsequent prosthesis excision and revision for infection.  He was completely disabled by these operations, had been bed-ridden, and then had relied on crutches for ambulation.  

Dr. R.S.L. opined that the pathology in the Veteran's knees preceded and was responsible for the worsening of his degenerative low back disease.  The Veteran's confinement to bed, bad posture involved in crutches and canes, gait abnormalities, and weight-distribution difficulties made it impossible for his low back to tolerate the stresses involved in maintaining correct physical alignment.  Dr. R. S.L. stated that he felt that the Veteran initially ascribed his low back symptoms to his chronic knee afflictions, and only recently realized that his back had its own pathology that was likely secondary to earlier knee and gait problems.  

On VA examination in December 2009, the examiner opined that there were a tremendous amount of medical notes stating that the Veteran had chronic bilateral knee pain with weakness.  The examiner added that this weakness and difficulty with gait would predispose the Veteran to falling.  

In a September 2010 treatment record Dr. J.C. noted a history of an L4-L5 laminectomy performed about 10 years ago for decompression, however, the Veteran had a fall secondary to leg weakness that resulted in a worsening of left buttock, back, and leg pain in the L5 distribution and S1 distribution.  

In February 2011, Dr. J.C. reported that the Veteran underwent revision L4-5 laminectomy and bilateral facet cyst resection, L4-5 instrumentation and L4-L5 posterior repair and fusion in December 2010 and opined that the surgery was directly related to his disability.  

In August 2011 correspondence, Dr. R.S.L. stated that he agreed with Dr. J.C. in that the Veteran's gait abnormalities likely caused his low back injury, which necessitated surgery.  

Furthermore, while the Veteran does not have the medical expertise to provide an opinion regarding a link between his low back disability and his service-connected bilateral knee disabilities, he is competent to report his symptoms of low back pain.  Layno.  In this case, he has reported that his low back symptoms coincide with his bilateral knee disabilities.  His contentions have been supported by the medical evidence.  

All elements supporting a grant of service connected on a secondary basis have been satisfied. 

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for a low back disability under 38 C.F.R. § 3.310(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



B.  An Acquired Psychiatric Disability

The Veteran has a current disability as he has been diagnosed as having depression and a history of depressive disorder, NEC (not elsewhere classified) and NOS (not otherwise specified) dating back to October 2001.  See treatment records from the Boston VA Healthcare System.   The Veteran is now service-connected for, in relevant part, bilateral knee and low back disabilities

In order for his current psychiatric disability to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or a service-connected condition.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra. 

The Veteran's service treatment records, including the January 1964 Release to Inactive Duty (separation) examination are negative for any complaints, treatment, or diagnoses relating to a psychiatric disability.  Multiple annual examinations and Reports of Medical History while serving with the United States Marine Corps reserves (including those dated in April 1986 and April 1991) were also negative.  

The clinical evidence is negative for any psychiatric problems until 2001, approximately 10 years after his latest release from active duty service.  No competent medical evidence has been submitted suggesting a nexus between the Veteran's psychiatric disability and service.  The Veteran has not reported a continuity of symptomology with regard to such a disability, nor does the evidence of record suggest such a continuity of symptomology.  Furthermore, psychosis was not present within a year of service.  Therefore, service connection on a direct or presumptive basis has not been established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

The Veteran contends that his psychiatric disability is secondary to the service-connected bilateral knee and back disabilities.  He has provided medical evidence in support of his claim.

In November 2003 correspondence, Dr. R.S.L. reported that the Veteran has been through a great deal of physical and mental stress with his knees.  
Treatment records from the Boston VA Healthcare System included a February 2006 treatment record in which the Veteran reported that he felt depressed that he still had some back pain.  


In September 2009 correspondence, Dr. R.S.L. reported that the Veteran has suffered a multitude of orthopedic injuries, which have made him severely disabled at a very early time in his life.  His self-esteem has taken a tremendous blow from his inability to help others.  He cannot get through normal daily activities without considerable pain and risk of further injury from falling due to his bad joints.  This has led to some severe bouts of depression as it would any reasonable person.  

In December 2009, Dr. K.L. reported that the Veteran's chronic knee issues had significantly impacted his life and mental health.  He was limited in his daily activities due to the pain and weakness and these limitations had taken a toll on his mental health, causing depression.  

In August 2011, Dr. K.L. repeated his opinion, but added that the Veteran's chronic orthopedic issues, including his back, shoulder, and knees had significantly impacted his life and mental health.  He was limited in his daily activities due to the pain and weakness and these limitations had also taken a toll on his mental health causing depression.  

In August 2011, Dr. R.S.L. reported that the failure of the Veteran's knee replacement surgery and then a revision surgery due to infection only augmented an already gloomy mental state.  In his opinion, the Veteran's depression was intensified due to the poor outcome he had from his medical interventions.  

While the Veteran may not have the medical expertise to provide an opinion regarding a link between his psychiatric disability and his service-connected bilateral knee and low back disabilities, he is competent to report his symptoms of depression.  Layno. In this case, he has reported that his depressive symptoms coincide with his bilateral knee and low back disabilities.   His contentions have been supported by the medical record.  

All elements supporting a grant of service connected on a secondary basis have been satisfied. 

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for an acquired psychiatric disability, namely depression, under 38 C.F.R. § 3.310(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for a low back disability, secondary to service-connected bilateral knee disabilities is granted.  

Service connection for an acquired psychiatric disability, including depression, secondary to service-connected bilateral knee and low back disabilities is granted.  



REMAND

Treatment records from the Boston VA Healthcare System reveal that the Veteran was diagnosed with hypertension in May 2003.  Thus a current disability has been demonstrated.  

In September 2009 correspondence, Dr. R.S.L. suggested that the Veteran's service-connected knees may have contributed to his high blood pressure.  

The Board finds that a medical examination is necessary because there is evidence that the Veteran's hypertension may be associated with the Veteran's service-connected disabilities, however, there is not sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(4). 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to assess whether he has hypertension that is the result of a disease or injury in service (or had its onset in service); or was caused or aggravated by as service connected disability.

The examiner should review the claims file and note such review in the examination report or in an addendum to the examination report.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should provide an opinion as to whether the Veteran has hypertension that is the result of a disease or injury in service (or had its onset in service); or was caused or aggravated by service-connected disabilities (the Veteran is currently service-connected for low back, bilateral knee, left shoulder, scar, tinnitus and bilateral hearing loss disabilities).

In formulating these opinions, the examiner should specifically comment on the September 2009 statement from Dr. R.S.L. suggesting that the Veteran's service-connected knee disabilities may have contributed to high blood pressure.  

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those in conjunction with his service-connected hemorrhoids, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


